Honoreble    Ta A. Crown                               Thla      oplnioa
county Aubltor                                         Ovarrulec        Oplnlaa
l4cIunnan  county                                      co-283
Yaco, Tcxaa
                                        opinionlo. o-4454

                                        Re: Appolntmcntof deputy for
Dear:Sii:                                   countytreaaurcr.

        Tour requaat for opinionhaa been receivedand oarcfullycon-
aldcrcdby this department. Ye quote from your rcquertaa follows:

'IllWVERT CoaTx TriEksm Is IRcAPAcITATEDOR AccotmT OY Ixums                 SAID
Im!E3arzmxxTOB%ExTgnru)OmSEPERAL~BuTAOT~
coum coumx TREASURRRlxRou~ PRocmmEuRxRTEIRTYliIuEliooGRT
TYO~~~ISEdPWIfiDEPIlTPTOllCTIBCLmlIllGSI~G~W~
QUESTIOXNAFUCTRUSURXftISMEBTALIXSOUND"

          We have carefullytraced the Lcgl&k.lvc hlatory of Article
3902;~Vdmnon*r AnnotctedTcxaa Civil Statutes,and from that iqvea-
tlgaltlonvc have forold that prior to its amendmentIn 1935 by &pate
Bill 5 of the 44th Lcglnlaturcof Texas, Second CalledSceslon~‘khe
artlalc,and all of It6 amcntits from 189i'to 1935, did not apply
to the county trcaaurcr,aa each and all of aald acta limitedt% ~:,:
right of appointmentof dcputlcaand aaaiatantato the offlcera
named lnthcack, either     nawddlrcotly in the act or referred  to
aa the officersnamed In the then prevailingraxlmumfee atetut+!,
(Art. 3883, 3891, etc.). Innedlatclyprior to its amendmentIn 1935
by Scnatc Bill 5, above referredto, Article 3902,V. A. C. S., then
read ln pait aa follovs:

          ticnever any officernamed In Article 3883 ahall~~cqulrc
the a&vices of deputicnor aaslc.tanta ln the performanceof hlq_,
duties,he may apply to the county commiaaionera’ court of hia       ,';
county for authorityto appointsuch deputleaor aaalatants,set-
ting out by aworn applicationthe number needed,the positionaought
to be filled,and the amount to be paid. Said applicationshall bc
accompaniedby a ltstcmentahovlng the probablereceiptsand dla:
bure~kmentaof the office; and Bald aourt pay make IQI order a&&
rlzing the appolntnentof aueh deputicaand fir the compensation
to be paid them and &t-erminethe number to be appolntcd,provided
that In no caac ahall raid cormn1salonera’court or any member thereof
attemptto lnflucnc+the appointmentof any peraon 66 deputy or
HonorableTom A. Craven, ycge 2 (O-4454)

                                                            . .

larirtat in any OffiCe.   Upon tha entry o fluah order, tha offlcara
applyingfo rlwh dcputiw ahall ba authorlsadto appoint.thcair
ncnr piovided by law, provldadthat arid ompcnaatlon ahell not
                                                           . CI-
coed the maxlmm lmountc hcrclnaftcract out."

         Thus we act at the time the above quoted ltatutcwoo in
off&t, the comty trcaaurcrwoo not authorizedto hare a deputy
or aaeletant,he not being one of the officcranamed lo Artlclc
3883,V. A. C. 9.

          Article 3902,R. C. S., of 1925, and all amcndmcnta
thereto,wan amendedby aald Senate Bill>. Section 14 of iaid
Senate Bill 5 providesIn pert as follows:

         %cc. 14. Article 3902,Revlaed Civil Statutesof Texas,
195, togethervlth all amendment.8
                                thereto la hereby amendedso a8
to hereafterread as followa:

          "'Article3902. Wheneverany district,countyor prcc&t
officerehallrcgulrc the aervlccaof deputies,aaaiatantaor clcrka
In the pcrforxcnceof his dutieahe shall apply to the County Commla-
sloncre'Court of his county for authorityto appointouch deputlca,
aaslatantaor clerks,atatlngby worn appllcatlonthe ntmbcr needed,
the poeltlonto be filled and the amount to be paid. Said application
ahallbc accompaniedby a atatcmentshowingthe probabl&receipts
from fees, commlaalonaand compcnsatlonto be collectedby aald office
duringthe flacal year and the probabledlcburscmantn  vhlch shall
includeall salariesand expensesof said office;and said hourt shall
make Its or&r authorizingthe appointmentof such dcputlea,asalatanta
and clerks and fix the compensationto be paid them within the llml-
tatlonsherein preacrlbcdand determinethe number to be appointed
aa In the dlacrctlon,ofaaid court may be proper;providedthat ln no
case shall the C~lsslonerc' Court or any mcmbcr thereofattempt
to Influencethe appointmcntof any person aa deputy,'aaalstant  or
clerk In any offtcc. Upon the cntry'ofauoh order the officers
applyingfor ouch aaslstantc,deputiesor clerkaahall bc authorized
to appointthem; providedthat sold compcnaatlonshall not exceed the
maximumamounthereinafterset out. The compensation    which m~y'bc
allovedto the deputies,assistantsor clerks above named for their
servicesshall be a reasonableone, not to exceedthe following
amounts: . . .v

         (The act sets the llmitationaon salariesaccordingto
differentpopulationbrackets.)

         The provisionof Article :.:XY,
                                      V. A. C. S. prior to the
1935 amendment,as follows:

          "The maximgm compensationwhich may be allowedfor deputies
     ,     .
.i   -



         BoaorableTan A.   Craven,   page 3 (O-4454)




                     to the offloan named In said Article 3883 for iiMp
         or aasirtanta
         services;shall beaa r0ih0,        to-wit:. . ."

         was cntlrclyclimlnatedfromSectIon 14 of Senate Bill 5.

                  Article 3902, aa amended,authorizesthe appointmentof
         deputlcs,asilstanthand clerks for district,county and precinct
         officers. There can be no questionbut what the county treasurer
         is a county officer.

                   You arc rcepectfullyadvised that It la the opinionof thla
         departmentthat the CountyTreasurerof McLcnnanCounty vould have
         authorityto appointa deputy If the provisionsof Article 3902,
         V. A. C. S. arc compliedwith. It la OUT furtheropinionthat such
         deputywould have authorityto slep varrantawhere the treasurerwas
         authorizedto algn such warrants.

                  OpinionNo. o-283 of thia departmentIs overruledInsofar
         as It conflictsvlth this opinion.

                                                           Very trulyyour6
                                                       ATTOFlNEXQ2JERALOFTEXAS

                                                       By /s/Wm. 3. Panning

                                                         Wm. J. Fanning
                                                          Assistant
         APPROVEDM&R 10, 1942

         /a/ GrooverSellers
         FlXTASSISTAKl'
         ATTORNEY-